ACCEPTED
                                                                               04-14-00786-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                          3/5/2015 11:27:54 AM
                                                                                 KEITH HOTTLE
                                                                                        CLERK


                       NO. 04-14-00786-CV
                                                        FILED IN
                                                 4th COURT OF APPEALS
                       IN THE COURT OF APPEALS    SAN ANTONIO, TEXAS
                FOR                              03/5/2015 11:27:54 AM
                      THE FOURTH JUDICIAL DISTRICT
                                                     KEITH E. HOTTLE
                          SAN ANTONIO, TEXAS              Clerk



                             DON C. RESER,
                                       Appellant

                                    V.

                           WINIFRED BISHOP,
                                       Appellee


         Appealed from Probate Court No. 2, Bexar County, Texas
__________________________________________________________________

    APPELLEE’S OBJECTION AND OPPOSITION TO APPELLANT’S
               MOTION FOR EXTENSION OF TIME
         “TO RESPOND TO MOTION TO DISMISS APPEAL”


James T. Clancy                      Audrey Mullert Vicknair
State Bar No. 00795292               State Bar No. 14650500
jclancy@branscombpc.com              avicknair@vicknairlaw.com
Clinton W. Twaddell, III             LAW OFFICE OF AUDREY MULLERT
State Bar No. 24071537               VICKNAIR
ctwaddell@branscombpc.com            802 N. Carancahua Ste. 1350
BRANSCOMB|P.C.                       Corpus Christi, TX 78401-0022
802 North Carancahua, Suite 1900     (361) 888-8413; (361) 887-6207 (fax)
Corpus Christi, Texas 78401-0036
(361) 886-3800; (361) 888-8504 (fax)

ATTORNEYS FOR APPELLEE WINIFRED ANN BISHOP



                                     1
TO THE HONORABLE FOURTH COURT OF APPEALS:

      Comes now Appellee Winifred Ann Bishop in her individual capacity and as

Independent Executor of the Estate of Luellea C. Hardie and as Trustee of the Don

C. Reser Trust (“Bishop”), and files this Objection and Opposition to Appellant’s

Motion for Extension of Time “to Respond to Appellee’s Motion to Dismiss

Appeal,” and would respectfully show:

      It appears that Appellant is confused about the Court Order to which he is

supposed to respond. Bishop’s motion to dismiss was ruled on by this Court over

30 days ago. A response to that motion was indeed filed, after two extensions of

time to which Bishop agreed (those motions included the same December 2014 trial

and other obligations cited as the basis for the current motion).

      Over 30 days after Reser filed his Response to the motion to dismiss, this

Court entered an order on February 2, 2015 ruling that “Appellant cannot rely on

Rule 306a(4) to extend the time period for filing a notice of appeal.” (Order,

February 2, 2015) “The court, however, has not determined whether appellant’s

notice of appeal may be construed as a notice of restricted appeal under Rule 30.”

(Id.) Appellant was “ORDERED to show cause in writing showing that this Court

has jurisdiction . . . under Rule 30.” (Id.)

      Appellant now files a motion for extension to time to respond to the original

motion to dismiss, suggesting that no response had been filed to that motion when a



                                               2
response was indeed filed and considered by this Court. Appellant says nothing

about the current Show Cause Order, the deadline to respond to which expired over

15 days ago.

      Bishop objects to and opposes any extension of time to respond -- a second

time -- to a motion to dismiss that has long since been ruled on by the Court. Bishop

would also note that given this is an appeal from a summary judgment order, clearly

Appellant was present and participated in the case, so Rule 30 does not apply. The

appeal must be dismissed.

      The motion and order timeline is as follows:

      12/3/14 - Motion to Dismiss filed by Bishop

      12/9/14 - Reser granted first extension of time to respond to Motion to Dismiss

to 12/23/14 (Bishop did not oppose the extension)

      12/18/14 - Reser granted second extension of time to respond to Motion to

Dismiss to 12/31/14 (again Bishop did not oppose the extension)

      12/23/14 – Reser files his Response to Bishop’s Motion to Dismiss

      2/2/15 – This Court issues its Order holding that Rule 306a(4) does not apply

to extend the time to file the notice of appeal, and orders that Appellant show cause

that a Rule 30 appeal is available; Appellant has “15 days from the date of this

Order” to comply. Deadline: 2/17/15.




                                         3
       2/3/15 – Reser’s counsel – past and present -- file a Notice of Appearance with

this Court, notifying it that Mr. Hoelke will be taking over representation; Mr.

Hoelke signs that Notice.

       2/17/15 - deadline for Reser to show cause in writing that this Court has

jurisdiction to retain this appeal on the docket under Rule 30. No action by Reser.

       3/4/15 – 15 days after the deadline to show cause, Reser files MFET to

respond to Motion to Dismiss that had already been ruled on by the Court on

February 2, 2015. Reser makes no mention of the Show Cause Order.

       Bishop objects to Appellant’s motion to extend time to file a response to a

motion that was ruled on by the Court over 30 days ago. Bishop also objects to any

extension of time to respond to the Court’s Show Cause Order. The deadline to file

a written response showing that Rule 30 applies (it does not) expired over 15 days

ago.

                                     PRAYER

       WHEREFORE, Appellee Winifred Bishop, in her individual and fiduciary

capacities, prays this Court to deny Appellant’s motion for extension of time, and

dismiss this appeal. Bishop prays for all other relief to which she may be justly

entitled.




                                          4
Respectfully submitted,

Audrey Mullert Vicknair
Audrey Mullert Vicknair
State Bar No. 14650500
LAW OFFICE OF AUDREY MULLERT VICKNAIR
802 N. Carancahua Ste. 1350
Corpus Christi, TX 78401-0022
(361) 888-8413; (361) 887-6207 fax
avicknair@vicknlaw.com

James T. Clancy
State Bar No. 00795292
jclancy@branscombpc.com
Clinton W. Twaddell, III
State Bar No. 24071537
ctwaddell@branscombpc.com
BRANSCOMB | PC
802 N. Carancahua, Suite 1900
Corpus Christi, Texas 78401-0036
(361) 886-3800; (361) 886-3805 (fax)

Lawrence J. Souza
State Bar No.: 18863500
802 S. St. Mary’s Street
San Antonio, TX 78205-3401
Telephone: (210) 270-7870
Facsimile: (210) 225-5752

ATTORNEYS FOR WINIFRED ANN
BISHOP, INDIVIDUALLY, AND AS
INDEPENDENT EXECUTOR OF THE
ESTATE OF LUELLA C. HARDIE,
DECEASED AND THE TRUSTEE OF THE
DON C. RESER TRUST




  5
                           CERTIFICATE OF SERVICE

      I certify that the foregoing was forwarded to counsel of record, as shown
below, on March 5, 2015, in accordance with the Texas Rules of Appellate and Civil
Procedure.

Frederick F. Hoelke
26545 IH-10 West, Suite 100
Boerne, Texas 78006

Roy R. Barrera Jr.
Nicholas & Barrera, P.C.
424 Easy Nueva St.
San Antonio, TX 78205

By tex.gov e-filing
                                     /s/ Audrey Mullert Vicknair
                                     Audrey Mullert Vicknair




                                        6